Title: Notes on William Blount’s Impeachment Trial, 5 January 1799
From: Jefferson, Thomas
To: 


          Impeachmt odious. rival of trial of jury
          
            I. None but Officer impeachble.
  
Constitution says who are
Amendmt. denies what is not given.
  
            for offence in office.
             II. Senator not an officer
  
meaning of officer sought in Constns of state—constn of U.S.— laws of Congress.
impeachmt of him not necessary
  
because expulsion equivelt.
    
Legislators are the govmt
  
not officer of the govmt
  
  
            III. Blount is not a Senator
    
not by his own act
but by act of Senate
      
               1st. sentence of expulsion final
  
    otherwise 2d trial might have contradictory issue
    the same court cannot pass twice on same offence

          
          
          Jan. 5. 99.
           H. considers the indepdce of Senate on people to be for tht reason the best feature in the constn
          Martens. Bradford
        